Exhibit 99.1 BioAmber Reports Second Quarter 2015 Financial Results Montreal, Canada, August 4, 2015. BioAmber Inc. (NYSE: BIOA), a leader in renewable materials today announced its financial results for the quarter ending June 30, 2015.Highlights included: · The Sarnia plant achieved mechanical completion in June 2015 · The final cost of the Sarnia plant is projected to be $141.5 million or $4.0 million above the high end of the estimate communicated at the onset of the project ($125 million +/- 10%) · The company announced commercial collaborations in two targeted industry segments; with Bayer MaterialScience for textiles and with Flokser and DuPont Tate & Lyle for synthetic leather · BioAmber raised $35.1 million in gross proceeds through a public offering of common stock “Completing construction was a major milestone for the Company,” said Jean-Francois Huc, BioAmber’s Chief Executive Officer. “Commissioning is progressing well and we expect to be in commercial operation this quarter.We are seeing an acceleration of bio-succinic acid’s use in polyurethanes, paints and coatings, with a growing number of customer product launches coinciding with our Sarnia plant coming into production” he added. Sarnia Highlights · Ongoing commissioning and start up activities progressed well during the quarter, with functioning utilities throughout the plant and sterility testing successfully completed · Anopening ceremony on August 6th2015 is scheduled to include Ontario’s Deputy Premier, other elected officials and representatives of government agencies that supported Sarnia funding · The plant remains on schedule to be in commercial operation in Q3 2015 Other Business Highlights · Bayer MaterialScience, one of the world’s largest polymer companies, began commercializing a new range of polyurethanes for textiles that incorporated bio-succinic acid supplied by BioAmber · Flokser, a global leader in leather and suede fabrics, launched an innovative synthetic leather fabric using bio-based materials supplied by DuPont Tate & Lyle BioProducts and BioAmber.
